Filed 1/6/21
                       CERTIFIED FOR PUBLICATION


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA


 JOSEPH BALLA,                             D074804
         Plaintiff and Respondent,
         v.                                (San Diego Super. Ct.
                                           No. 37-2017-00040822-CU-DF-CTL)
 BRIAN HALL,
         Defendant and Appellant.


 LESA HEEBNER et al.,
         Plaintiffs and Respondents,
         v.                                (San Diego Super. Ct.
                                           No. 37-2017-00015622-CU-DF-CTL)
 BRIAN HALL,
         Defendant and Appellant.


       APPEAL from orders of the Superior Court of San Diego County,
Joan R. Lewis, Judge. Affirmed in part, reversed in part, and remanded with
directions.
       Law Offices of David C. Beavans and John T. Sylvester for Defendant
and Appellant.
       Niddrie Addams Fuller Singh, David A. Niddrie; Schwartz Semerdjian
Cauley & Moot, Dick A. Semerdjian and Alison K. Adelman; and Keith H.
Rutman for Plaintiffs and Respondents.
      Defendant Edward Siegel was an unsuccessful candidate for the Solana
Beach City Council in 2016. During and after the City Council campaign,
Siegel’s campaign manager, defendant Brian Hall, sent a letter to the editor,
distributed e-mails to local government and media, and posted Facebook
messages about City Council members Lesa Heebner and Mike Nichols, and
their relationship with local developer Joseph Balla (with Heebner and
Nichols collectively, plaintiffs). Primarily using a fictional persona he
created, “Andrew Jones,” Hall asserted or implied that Heebner and Nichols
lobbied for the North County Transit District (NCTD) to select Balla for a
Solana Beach train station project in exchange for Balla giving them design
work on the project and directing a charitable donation to a nature
conservancy they supported. Siegel and Hall also ran a campaign
advertisement implying that Heebner endorsed Siegel in the City Council
race using a favorable quote from a 2007 Certificate of Appreciation signed by
Heebner and given to Siegel by the City for his volunteer work.
      Plaintiffs sued for defamation based on the publications, and Heebner
claimed false light invasion of privacy based on the advertisement. Hall filed
special motions to strike pursuant to Code of Civil Procedure section 425.16,

the anti-SLAPP (strategic lawsuit against public participation) statute.1
Siegel agreed not to file anti-SLAPP motions in exchange for relief from
default; when he tried to file notices of joinder to Hall’s motions, the trial
court rejected them. The court permitted plaintiffs to conduct discovery on
actual malice, and then denied the anti-SLAPP motions.




1    Unless noted, further statutory references are to the Code of Civil
Procedure.


                                         2
      Hall appeals, contending the trial court erred by denying his motions,
denying Siegel’s joinder, and permitting discovery. In essence, his position is
that his publications were political opinions about a conflict of interest and
not actionable. We disagree. Although political speech is appropriately
accorded wide latitude, especially in election campaigns, calculated or
reckless falsehoods can still amount to defamation even in that context. The
record reflects that at the time of the publications, Hall knew or at least
consciously disregarded the fact that Heebner and Nichols had no role in the
NCTD selection process and the NCTD had no agreement with Balla. An
agreement was not authorized until months later, and even then it was only
an agreement to conduct further negotiations. Plaintiffs also suggested other
ways in which the publications were knowingly or recklessly false. We reach
a different conclusion as to the false light claim, as Heebner did not show the
advertisement was defamatory per se or introduce evidence of special
damages. Finally, we affirm the joinder and discovery rulings.
              FACTUAL AND PROCEDURAL BACKGROUND
A.    Parties and the NCTD
      Heebner owned a residential kitchen design business until 2007, and
served on City Council from 2004 to 2016. She was later appointed to fill a
vacancy in 2018. Nichols is a landscape architect who was a member of the
City Council from 2006 to 2018. Each used Gerri Retman, a common friend,
as a campaign manager.
      Balla owns Strategic Assets Group, Inc. and works in real estate
finance and development. He also managed property for George and Betty
Harbaugh. The Harbaughs had a family trust, with their estate plan
providing for a charitable trust, the George and Betty Harbaugh Charitable
Foundation (Foundation). Betty died in 2008. In 2011, the estate plan was



                                        3
amended to make Balla successor trustee after George’s death. After George
died in 2012, Balla became trustee and director of the Foundation.
      Siegel is a psychiatrist and musician who ran for City Council in the
November 2016 election. Hall is a real estate broker who served as his
campaign manager. Hall created “fake people” Andrew Jones and his wife
Lillian Rearden as pseudonyms. He set up e-mail addresses for both (using
“Jones Consulting” in at least one e-mail signature for Jones), as well as a
Facebook page for Jones with a stock photograph.
      NCTD plans and operates public transportation in northern San Diego
County, and owns the Solana Beach Transit Station (train station) and
surrounding land. The NCTD Board of Directors (NCTD Board) has nine
seats, representing various local governments in the region. Nichols held the
Solana Beach seat on the NCTD Board in 2016, with Heebner as alternate.
Jewel Edson held the seat in 2017, with Nichols as alternate.
B.    Events Prior to the Publications
      After Balla became successor trustee of the Harbaugh family trust, he
began the process of transferring assets to the Foundation as provided for in
the estate planning documents. In 2013, the Foundation committed a $1.15
million donation to San Elijo Lagoon Conservancy to secure certain land in
Solana Beach. The land was renamed “Harbaugh Seaside Trails,” and

dedicated for public use as open space and trails.2
      Between late 2014 and mid-2015, the NCTD commenced a Request for
Proposal (RFP) to develop the land around the train station. At Step One,
the NCTD Source Selection Committee (the Selection Committee) evaluates


2     Plaintiffs’ brief states the Foundation “donated” in 2014, but Balla’s
declaration says it “committed” to a donation in 2013. We rely on the
declaration.


                                         4
proposals. At Step Two, the Selection Committee holds discussions with and
ranks short-listed proposers. At Step Three, the Committee negotiates with
the highest ranked proposer, but can bring in additional proposers. It then
makes a recommendation to the NCTD Board. At Step Four, the NCTD
Board can authorize its executive director to enter an Exclusive Negotiating
Agreement (ENA), which provides a developer exclusive rights to negotiate a
Development Agreement. A developer “has no rights” to the site until the
parties execute a Development Agreement and the NCTD Board and Federal
Transit Administration approve it. The City would also have to approve any
proposed development. The RFP states no NCTD officer or agent shall
participate in contract selection if they have an interest in the selected firm.
      Four proposals were submitted. Of relevance here, Balla worked with
John DeWald, the principal of RhodesMoore, LLC, on a proposal called
“Cedros Market.” One of the other proposals was from Michael Dieden at
Creative Housing Associates and was called “The Cove.” In October 2016 the
Selection Committee issued its final report. It ranked RhodesMoore first and
Creative Housing Associates second. Hall e-mailed Siegel on October 25,
indicating he and Dieden “met several times via the Solana Beach Chamber”;
they “discussed working together with the sales of the development” and, in
his “opinion, and many others, he was the most qualified.”
      Meanwhile, at a meeting of the San Diego County Democratic Party
Central Committee in August 2016, Heebner spoke in support of City Council
candidates Jewel Edson and Judy Hegenaur; she also said Siegel was “not
electable.” Hall, who was at the meeting, sent Siegel multiple text messages
that evening. He reported that Heebner “badmouthed” Siegel and stated,
“We need a Lisa [sic] retaliation. I had to walk outside and she bashed you
for 10 mins. They then endorsed Jewel and Judy.” In late October, Heebner



                                        5
sent an e-mail to community members and a letter to voters. In both, she
stated she did “not believe [Siegel] ha[d] the temperament or judgment to
hold this office.” In the e-mail she also offered her opinion that he was “not a
serious candidate.”
C.    Challenged Publications and Surrounding Communications
      1.      First Publication: October 27, 2016 Letter to the Editor
      Hall and Siegel wrote a letter to the editor for The Coast News, a local

newspaper.3 Siegel was the listed author. The letter ran on October 27,
2016, identified Siegel as a candidate for City Council, and stated in part:
           “Rumors have surfaced that Lesa Heebner resigned from
           the Solana Beach City Council to take the design jobs for
           the redevelopment project from her ‘friend’ developer.
           Rumors have also surfaced that (Mike) Nichols will not
           seek re-election to do the landscaping. I and many others
           find it particularly odd that a less qualified person, with
           little experience, and no contractor’s license beat-out a very
           well-respected developer who was going to transform the
           train tracks into ’The Cove.’ This was a backdoor deal,
           many people know this, and it is not right. . . . [¶] . . . [¶]
           Solana Beach deserves better than shady business on the
           train tracks.”4




3     When referring to actions taken by Hall as Jones or Rearden, we use
“Hall/Jones” or “Hall/Rearden.” In addition, we recognize Siegel may
disagree as to how much he participated in the publications or messages
(even suggesting at deposition Hall may have written some that appeared to
come from him). Siegel is not a party to this appeal, and we draw no
conclusions as to the level of his involvement.

4     Hall/Jones states here and in other publications that Balla had no
contractor’s license, which Balla has acknowledged. We retain the references
for context, as Hall uses “unlicensed contractor” to refer to Balla.


                                          6
      2.      Second Publication: October 28, 2016 E-mail
      On October 28, Hall/Jones sent an e-mail to the NCTD Board with a
link to Siegel’s letter to the editor, stating:
           “It is especially troubling to see Mike Nichols, a member of
           the [NCTD Board], capable of having a vote in the Solana
           Beach Train Station Redevelopment Project. This is only
           troubling since many residents of Solana Beach believe
           Nichols and Councilmember Lesa Heebner have a financial
           interest in the proposal that was accepted. NCTD has been
           widely criticized by local Solana Beach residents for picking
           an unqualified candidate, who does not have a contractor’s
           license or experience, over a well-respected developer. This
           was a back door deal.”

Hall also sent developer Dieden an e-mail with a link to the letter. The next
day, Matthew Tucker, NCTD’s executive director, responded to Hall/Jones.
He stated that “no action has been taken by the Board to consider or approve
a developer for this project” and indicated they would respond formally the
following week.
      3.      Third Publication: October 29, 2016 “All Roads” E-mail
      Around 12:30 a.m. on October 29, Siegel sent Hall a text message
saying he was “getting interested in Balla” and it “[s]eems he’s trustee of the
Harbaugh Foundation.” Just before 9:00 a.m., he sent another message,
stating, “Maybe Harbaugh and Zito for the hit piece?” David Zito was
running for re-election to City Council. At 7:00 p.m., Hall/Jones e-mailed
local government officials, including NCTD Board members, and journalists
with the subject line “All roads lead to Harbaugh/ NCTD Conflict of Interest”
(“All Roads” e-mail). It stated, in part:




                                          7
         “Joe transferred the estate to himself in the formation of
         the [Foundation]. . . . [Joe] has no contractor’s license . . . .
         [¶] Who can explain why NCTD would hire . . . an
         unlicensed contractor . . . to take on a multi-million dollar
         project? All roads lead to Harbaugh. The [Foundation] and
         Strategic Assets Group share the same address . . . . It is
         Lesa Heebner and Mike Nichols who lobbied for this
         imposturous proposal to be accepted. Neither Heebner nor
         Nichols are seeking reelection. Heebner will be designing
         the kitchens in the Cedros Market Development and
         Nichols will be doing the landscaping. Joe Balla did a back
         door deal with Lesa Heebner and Mike Nichols. . . . [¶] It
         is worth noting that Balla was in foreclosure in 2012. The
         [Foundation] was founded on 12-17-2012. George
         Harbaugh died on 12-17-2012. We might now conjecture
         that George died with a pen in his hand and with Balla
         putting his hand to the paper. (Maybe it was even done
         after the fact). [¶] In 2015, Balla made a $1M donation
         from his newly retained [Foundation] fund to save the
         ‘Harbaugh Trails’ and bought himself a train ticket to
         conduct the NCTD . . . [p]roject. It is clear as day that a
         non-profit businessman donated $1M to secure a multi-
         million dollar project . . . . Balla is a fraud. This is a major
         conflict of interest. . . . If Cedros Market moves forward
         with NCTD, they will be hit with a class action
         lawsuit. . . .”
Hall/Jones also included website links and a timeline, which indicated,
among other things, that Balla “received the . . . project” in 2016. A little
after 9 p.m., Siegel sent Hall a text message stating, “Wow, that was fast!
The seed has been planted, and hopefully it will shoot up like Chinese
bamboo torture!” Shortly after, Siegel wrote, “Way to go! I will forever have a
vivid memory of significant moments in the process of polishing your inspired
narrative.”
      Some pertinent communications followed. On October 31, NCTD’s
Chief Procurement and Contract Administration Officer, Samuel Elmer,
wrote to Hall/Jones. He stated the project was “within the negotiations phase


                                        8
with the highest ranked proposer”; if successful, “staff would make a
recommendation to the Board”; and “no date has been scheduled” for the
Board to consider the project. He also stated any Board member representing
Solana Beach “would likely be precluded” from voting on developer approval,
as they “will likely be voting” on it for the City.
      On November 6, Hall/Jones e-mailed a journalist at The Coast News
with a response by RhodesMoore to Siegel’s letter, and reiterated claims of
wrongdoing by the three plaintiffs. He forwarded this e-mail to someone
named Mary Jane Boyd, stating he understood she was “very connected
around Solana Beach” and “might find this interesting.” Hall/Jones then sent
another e-mail to the journalist about a response by Nichols. He complained
that Nichols, Heebner and Balla were “dragging my name through the mud,”
adding that “[f]ortunately my wife thinks it is kind of funny.” He later
acknowledged that by “wife” he meant the fictitious Lillian Rearden.
      4.      Fourth Publication: November 13, 2016 E-mail
      On November 13, Hall/Jones again e-mailed journalists and
government officials, including Tucker and others at NCTD. He claimed that
“RhodesMoore, LLC has been a suspended entity by the Secretary of State
ever since 2012,” and included a link to the Secretary of State website. He
then stated in part:
           “The NCTD is conducting back door deals. You have a [sic]
           unlicensed contractor . . . and suspended LLC leading a
           triple million dollar development project. If NCTD moves
           forward with this project there will be a class action lawsuit
           against the City of Solana Beach and NCTD.”
Tucker responded that day, stating, “I want to assure you that there is no
back door deal--in fact no deal has been reached with any of the proposers.”




                                         9
      5.      Fifth Publication: November 15, 2016 E-mail
      On November 15, Hall/Jones replied to Tucker’s November 13 e-mail,
copying the government and media recipients. He reiterated RhodesMoore
“is a suspended entity,” and then stated in part:
           “It is unbelievable that you and Councilmember Nichols are
           expressing no concerns, are attempting to sweep this under
           the rug, and acting so cavalier that your developer doesn’t
           have an active LLC, zero experience, and no contractor’s
           license. This is a conflict of interest. Nichols and Heebner
           have lobbied for Joe Balla in return for personal incentives.
           If you hire Joe Balla, Strategic Assets Group, or
           RhodesMoore you may expect a lawsuit to follow. [¶] The
           citizens of Solana Beach deserve better than the shady
           business on the Solana Beach train tracks. If you are not
           part of the solution you are part of the problem. You are a
           major part of the problem enabling Mike Nichols, Lesa
           Heebner, and Joe Balla.”
      6.      Sixth Publication: Facebook Posts (Heebner and Nichols only)
      Hall/Jones made several posts in the Solana Beach Community Forum
on Facebook between October 28 and November 8. After a post regarding the
City’s board appointment policy, he commented, “How can you defend these
people? They are co-conspirators!” and included a picture of the NCTD Board
alternate list with Heebner’s name highlighted. In another post, he said, “are
these candidates going to continue the shady business on the Solana Beach
train tracks,” including a link to the letter to the editor. He also submitted
posts asking “why doesn’t Heebner and Nichols come out and say she [sic]
won’t take any jobs after their terms [sic]” and calling them “phony
criminals”; “shady crooks”; and, along with Zito, “slim-balls [sic].” A post
from Zito followed, which noted NCTD had a Selection Committee and there
were no City Council members on it. Finally, Hall/Jones posted, “Lesa claims
she is going to make a living off selling . . . cookbooks and not take any back



                                        10
door deals. It is my believe [sic] that Lesa should write a book on cookin’ the
books at city hall.”
      7.    Seventh Publication: Campaign Advertisement (Heebner only)
      Finally, in early November Hall ran a campaign advertisement for
Siegel in the Solana Beach Sun Newspaper. It contained a photograph of
Siegel next to the words “Vote for Ed”; the quoted statement, “ ‘Your time,
energy and level of commitment have greatly enhanced the quality of life in
the City of Solana Beach’ ~ Lisa Heebner, Solana Beach Former Mayor”; the
statement, “A special ‘thank you’ to Lesa Heebner”; and the statement, “Ed
Siegel City Council 2016, www.VoteforEd.org.”
D.    Postpublication Events
      Siegel was not elected in the November 2016 City Council election. A
few months later, in February and March 2017, Hall and Siegel exchanged
text messages regarding Nadia Tkachenko, an acquaintance of Hall who was
objecting to probate of Harbaugh’s estate. Before a probate hearing in early
March, they met with her and Candice Dodge, a mutual friend of Tkachenko
and Hall. Tkachenko and Dodge attended the hearing, at which the court
approved the petition and distribution of assets to Balla as trustee. Its order
reflects that the court and parties conferred about issues raised by
Tkachenko, but does not elaborate. In late March, Hall sent Siegel a text
message stating that Tkachenko was going to make a “complaint to the
attorney general.” Hall addressed these matters at his deposition.
      In April 2017, Hall/Rearden wrote a letter to NCTD’s general counsel,
which reiterated or expanded on Hall/Jones’s claims about the train station
project. In May 2017, the NCTD Board agenda included a staff report
supporting approval of the Committee’s recommendation. The report noted
the “receipt of a complaint,” and stated a “thorough investigation was



                                      11
conducted” and the allegations were either “unsubstantiated” or not a
violation of NCTD or state conflict of interest laws. In June 2017, the NCTD
Board voted to approve the Selection Committee’s recommendation and
authorize an ENA with RhodesMoore. Solana Beach’s representative, Edson,
recused herself.
E.    Procedural History
      In May 2017, Heebner and Nichols sued defendants for defamation
based on the first six publications; Heebner also sued for false light invasion
of privacy based on the campaign advertisement. They filed their operative
first amended complaint in October 2017. The same month, Balla sued for

defamation based on the first five publications.5 The cases were assigned to
the same department. Hall filed an anti-SLAPP motion in each case, stating
in each notice of motion that he was moving to strike the complaint “in its
entirety.”
      Defaults were entered against Siegel, which the parties agreed to set
aside in exchange for him not filing anti-SLAPP motions. When he filed

joinders to Hall’s motions, the trial court rejected them.6 Meanwhile,
plaintiffs successfully moved to lift the anti-SLAPP discovery stay to obtain
discovery on the issue of actual malice.
      Hall filed amended anti-SLAPP motions, with substantially similar
notices of motion. His memoranda addressed the individual publications and
the elements of plaintiffs’ claims.


5    Plaintiffs also sued Boyd and an individual named Sandy Parrish, but
voluntarily dismissed them.

6     The minute order in the record was in Balla’s case, but Heebner and
Nichols’ counsel was present, and we take notice on our own motion that the
order was filed in both cases.


                                       12
      According to Hall’s supporting declarations, Siegel asked him who
Harbaugh was, and he agreed to find out. He said he learned, among other
things, that Balla was not supposed to receive estate assets, the Foundation
and his company had the same address, and after the Harbaugh Trails
donation he was chosen to negotiate a valuable development project. He
explained he reviewed the RFP responses, Balla was “in [his] opinion the
least qualified,” and DeWald had issues including litigation history. He
stated that based on his “review of these public documents, [he] strongly
believe[d] [Heebner and Nichols] wanted to obtain a donation for Harbaugh
Trails and in exchange they granted [Balla] the right to exclusively negotiate
the development project.” He understood that the Heebner quote in the
advertisement came from a 2007 appreciation certificate. Finally, he denied

malicious intent.7
      Plaintiffs separately filed opposing briefs and declarations. In Balla’s
declaration, he stated he learned after George’s death that he was chosen as
successor trustee and denied that any assets were transferred to him
personally. He addressed the donation, explaining that the Harbaughs loved
open space and nature, he wanted to memorialize them, and there was no
quid pro quo deal. He denied considering Heebner or Nichols for kitchen or
landscaping work, and indicated the RFP identified others for these tasks.
He also responded to specific claims. For example, he denied he had been in
foreclosure, explaining he went into default to obtain a loan modification on



7     Hall also addressed a Committee member, Gary Martin, who
supposedly had a relationship with Balla and DeWald. He does not discuss
Martin in the argument section of his opening brief and nowhere in his briefs
explains the connection, if any, to Heebner and Nichols. We do not discuss
him further.


                                      13
one property and modified another loan notwithstanding a judicial
foreclosure action. He provided a declaration from a real estate attorney
confirming these events.
      Balla provided other declarations as well. DeWald said he founded
RhodesMoore in 2012, it was not suspended at the time of the proposal in
2015 or revised proposal in 2016, and to his knowledge, “any . . . suspension
that may have appeared online” was due to government clerical error. He
also responded to other assertions by Hall, including about the litigation.
Stephen Toohill, who worked with the Harbaughs, described the disposition
of the trust and property transfers to the Foundation. He did not believe
Balla had any ownership in the properties. Kent Seton, retained by Balla to
assist with the estate, stated the donation was “made to advance charitable
purposes” and agreed Balla did not take possession of any trust assets.
      In Heebner’s declaration, she stated she “was never required to cast
any vote on the train station project” as an NCTD Board alternate member,
she would have “recused” herself if she had been, and if the matter was ever
before City Council she “would be entitled to vote.” She explained her
decision not to run for reelection had nothing to do with the project; she never
planned to do kitchen design for it; and she had not been in that business
since 2007. She denied having any financial interest in common with Balla
or lobbying on his behalf. Heebner said the advertisement quotation was
from a 2007 Certificate of Appreciation to Siegel from the City. They were
given to all outgoing volunteers; she signed certificates that year as then-
mayor; and in Siegel’s case, it was for service as “a member of the Public Arts
Commission.”
      Nichols provided a declaration as well. He stated he resigned from City
Council in 2018 for personal reasons. He further explained that when the



                                       14
NCTD Board considered the ENA, he was the alternate member for Solana
Beach and did not attend; Edson attended as primary member and recused
herself, as he would have. Nichols denied discussing landscaping work for
Balla’s proposal, having any financial interest in common with him, or
lobbying on his behalf.
      With their opposition filings, plaintiffs also provided excerpts of
deposition testimony; deposition exhibits, including the text messages; and
other documents. We have already described the relevant documents. Here
we discuss the pertinent deposition testimony.
      Hall testified that the claims about Heebner and Nichols doing design
work were based on rumors, and he was aware that a different landscape
designer was listed in the RFP. He said he wanted the “right person” to get
the project and thought Dieden was “probably the most qualif[ied].” He
testified he did “extensive research” about the Foundation, including the
websites linked in the “All Roads” e-mail. There were assets unaccounted for,
and he believed Balla “financially abused” the estate. He denied LLC
ownership was with the Foundation, based on his “review of title and tax
records,” but did not know if Balla was a member or nonmember manager of
various LLCs. He also testified he helped Tkachenko and Dodge prepare for
the probate hearing; Dodge said the probate judge advised them to report
Balla to the Attorney General; and he helped with a letter to the Attorney
General but did not know the status. He was aware Tkachenko sued the
Harbaugh trust, and it was “fair” to say she “doesn’t care much for Balla”.
He also noted Tkachenko or Dodge told him Harbaugh was supposed to give
Tkachenko a condo, but she did not receive it.
      Siegel testified he had no information to confirm that Heebner or
Nichols would be doing design work, or that they lobbied for Balla. He also



                                       15
had no information they did a “back-door deal,” and had not seen foreclosure
documents for Balla, stating Hall “shared” this with him. Siegel further
complained about Ira Opper (husband of Gerri Retman, Heebner and
Nichols’s friend and campaign manager). According to Siegel, Opper said he
would be Siegel’s “nemesis.” At the same time, Siegel felt that Opper’s “wife
and her friends” had “continued to marginalize him.” He was also “shocked
and hurt and dismayed” at Heebner’s comments about him during the
election. Siegel addressed Tkachenko, explaining he met her at a meeting in
Hall’s office with Dodge and others, the purpose of which was to get
information about Harbaugh and Balla. Siegel also noted that Tkachenko
said Harbaugh promised her a condo when he died, and that she felt
betrayed.
      In Hall’s reply declarations, he stated that prior to the publications he
undertook a “substantial investigation into the matters of the NCTD, the
[City Council], and the related affairs” of plaintiffs. He said he began in Fall
2016; spent a “1000+ hours,” including speaking to community members,
online research, and public records searches; and was “so convinced” he gave
his information to law enforcement and did not have it when litigation began.
He said he then did “supplemental” research, which confirmed his “well-
founded beliefs” from his earlier research.
      After an initial hearing on Balla’s motion to address exhibit issues, the
trial court heard both anti-SLAPP motions in September 2018 and denied
them in separate orders. As to Balla’s motion, the court stated that although
the parties “devote considerable time” to the publications, Hall’s “notice of
motion sought to strike the complaint ‘in its entirety’ and did not separately
notice any specific language.” As a result, the court determined, “if any
portion of the complaint is actionable, the motion must be denied,” citing



                                       16
Optional Capital Inc. v. Akin, Gump, Strauss, Hauer & Feld, LLP (2017) 18
Cal.App.5th 95, 111, fn. 5 (Optional Capital).
      The trial court found that Hall met his burden on the first prong,
disagreeing with Balla that the “All Roads” e-mail was not a matter of public
interest and stating he “essentially conceded” as to the other publications.
The court explained that “[a]lthough there may be portions of [the “All
Roads”] e-mail that when isolated would not be a matter of public interest, in
context, the Court concludes that this communication concerned a matter of
public interest – the train station project.”
      On the second prong, the trial court first found Balla was a limited
public figure. It explained the statements “generally concern the [train
station project] and the proposals submitted to the [NCTD]”; the issue was
who should be awarded the contract; and this was a public controversy. The
court noted that Balla’s complaint stated he was “ ‘a known representative
and public face of RhodesMoore,’ ” and that “ ‘impugning the actions or
reputation of Rhodes Moore’ ” was tantamount to impugning his.
      As a public figure, Balla had to show he could prove falsity and actual
malice, and the trial court concluded he met his burden. Focusing on the “All
Roads” e-mail, it found the “statement . . . that [Balla] transferred the estate
to himself is capable of being proven false,” citing the Toohill declaration. It
also found the “ ‘backdoor deal’ ” claim was “essentially a statement that
[Balla] was colluding with City Councilmembers to be improperly awarded a
public contract,” and the “evidence reflect[ed] that neither Heebner nor
Nichols were capable of voting on who should be awarded the project.” The
court also rejected Hall’s arguments that the claim “conflict of interest” could
not be proven false here, or that prefatory language like “rumors have
surfaced” rendered all of his statements nonactionable.



                                        17
      The trial court also found that Balla could establish actual malice. It
explained that “[u]nlike a pseudonym where an individual may publish under
a name other than their own true name, here Hall actually created people–
’fake people’–through which a jury could find he pursued a campaign, at least
in part, to defame the Plaintiffs.” The court also cited, among other things,
the text messages between Hall and Siegel before and after the “All Roads” e-
mail, which it found “clearly suggest[ed] that in response to Siegel’s request
for a ‘hit piece’ regarding Harbaugh (i.e., Balla)[,]” Hall sent the “All Roads”
e-mail.
      Finally, the trial court found the defamation was libel per se. It
explained statements implicating a person’s “ ‘office, profession, trade or
business’ ” without the need for explanation could be libelous per se; at least
some of Hall’s statements, including “back door deal,” qualified; and special
damages were not required.
      As for Heebner and Nichols, the trial court also found that under
Optional Capital, “if any portion of the complaint is actionable, the motion
must be denied.” At the first prong, the court found Hall met his burden. At
the second, it found Heebner and Nichols conceded they were public figures,
but met their higher burden. On falsity, the court engaged in a similar
analysis of the “backdoor deal,” “conflict of interest,” and prefatory language,
including finding that Heebner and Nichols were not capable of voting on the
project. On actual malice, the court similarly focused on the Jones/Rearden
personas and the text messages. Here, it cited Hall’s text message about a
“[Lesa] retaliation” after Heebner’s comments at the Democratic meeting,
stating “[t]his exchange could . . . support a finding that [they] engaged in a
campaign to defame Heebner (and Nichols as well) for the opposition to




                                       18
Siegel’s campaign and support of other candidates.” The court again found
defamation per se.
      The trial court then found Heebner met her burden on her false light
claim:
          “While the language in the ad . . . is an accurate statement
          of what was said in the Certificate of Appreciation, in
          context, the language was clearly included to convey that
          for the 2016 election Heebner supported Siegel’s campaign.
          Considering the Defendants’ conduct prior to [its]
          publication . . . , a trier of fact could conclude that the
          publishing of this advertisement conveying that Heebner
          supported Siegel’s campaign when she clearly did not and
          Defendants knew she did not, was made with actual
          malice.”
The court also found that a “reasonable person could find this advertisement
– under the facts of this case – to be highly offensive.”
      The trial court granted Siegel’s motion to consolidate the cases the next
day. Hall timely appealed from the anti-SLAPP orders.
                                  DISCUSSION
A.    Anti-SLAPP Principles and the Standard of Review
      The anti-SLAPP statute “authorizes defendants to file a special motion
to strike ‘[a] cause of action against a person arising from’ the petition or
speech activities ‘of that person . . . in connection with a public issue.’ (Code
Civ. Proc., § 425.16, subd. (b)(1).)” (Barry v. State Bar of California (2017)
2 Cal.5th 318, 321.) Such activities include writings made “in a place open to
the public or in a public forum in connection with an issue of public interest”
(§ 425.16, subd. (e)(3)) and “conduct in furtherance of . . . the constitutional
right of free speech in connection with a public issue or an issue of public
interest.” (Id., subd. (e)(4)).




                                        19
      “Resolution of an anti-SLAPP motion involves two steps. First, the
defendant must establish that the challenged claim arises from activity
protected by section 425.16. [Citation.] If the defendant makes the required
showing, the burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success.” (Baral v. Schnitt (2016)
1 Cal.5th 376, 384 (Baral).) At the second step, the court’s “inquiry is limited
to whether the plaintiff has stated a legally sufficient claim and made a
prima facie factual showing sufficient to sustain a favorable judgment. It
accepts the plaintiff’s evidence as true, and evaluates the defendant’s
showing only to determine if it defeats the plaintiff’s claim as a matter of law.
[Citations.] ‘[C]laims with the requisite minimal merit may proceed.’ ”
(Id. at pp. 384-385.)
      “ ‘We review de novo a ruling on a special motion to strike under
section 425.16. [Citation.] Thus, we apply our independent judgment, both
to the issue of whether the cause of action arises from a protected activity
and whether the plaintiff has shown a probability of prevailing on the
claim.’ ” (South Sutter, LLC v. LJ Sutter Partners, L.P. (2011) 193
Cal.App.4th 634, 657.) An appellant still bears the “ ‘burden of affirmatively
demonstrating error.’ ” (See State Farm Fire & Casualty Co. v. Pietak (2001)
90 Cal.App.4th 600, 610 (Pietak).)
B.    Scope of Hall’s Anti-SLAPP Motion
      Hall contends the trial court erred by concluding it had to deny the
anti-SLAPP motions if any portion of the complaints were actionable. We
agree.
      In Baral, the California Supreme Court held that an anti-SLAPP
motion could reach separate claims within a single pleaded cause of action,
disapproving Mann v. Quality Old Time Service, Inc. (2004) 120 Cal.App.4th



                                       20
90 (Mann). (Baral, supra, 1 Cal.5th at p. 396.) Mann held that “ ‘once a
plaintiff shows a probability of prevailing on any part of its claim,’ ” a court
“ ‘need not parse the cause of action so as to leave only those portions it has
determined have merit.’ ” (Baral, at p. 385, citing Mann, at p. 106.) Baral
opted for a different rule.
      The Supreme Court acknowledged it had appeared to take differing
approaches on this issue in Taus v. Loftus (2007) 40 Cal.4th 683 (Taus) and
Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th 811 (Oasis). (Baral,
supra, 1 Cal.5th at p. 388.) In Taus, the court had examined specific
incidents in a defamation lawsuit, concluding the action could proceed as to
one, but not others. (Baral, at p. 389, citing Taus, at pp. 717-742.) But in
Oasis, the court reasoned that although the complaint alleged multiple acts
of attorney wrongdoing, it was “ ‘sufficient to focus’ on just one.’ ” (Baral, at
pp. 390-391; quoting Oasis, at pp. 820-821.) Baral explained that the
difference “flow[ed] from the way the parties framed the issues.” (Baral, at
p. 391.) In Taus, the defendants addressed the “viability of claims arising
from discrete allegations of wrongdoing,” whereas in Oasis, they “sought to
strike the entire complaint based on the assertion that the attorney
defendant had breached no duty.” (Baral, at p. 391.) The Court limited
Oasis to its facts, and confirmed that a “plaintiff must make the requisite
showing as to each challenged claim that is based on allegations of protected
activity.” (Id. at pp. 392.)
      The trial court relied on a case called Optional Capital to find that “if
any portion” of the complaint was actionable, the motion had to be denied.
There, a company sued its former law firm in connection with various legal
matters. (Optional Capital, supra, 18 Cal.App.5th at p. 106.) In the firm’s
anti-SLAPP motion, it argued it was not counsel in two matters, and plaintiff



                                        21
could not prevail in the third due to the litigation privilege. (Ibid.) The trial
court granted the motion and the Court of Appeal affirmed, holding the
litigation privilege defeated the claims. (Id. at p. 119.) In the footnote relied
upon by the trial court, the appellate court defended its use of
thrust/gravamen analysis at prong one; in doing so, it contended that a case
rejecting this approach read Baral too broadly; Baral permitted striking
either the entire complaint or subparts; and “[c]ritically . . . Defendants . . .
moved to strike [the] entire complaint.” (Optional Capital, at p. 111, fn. 5.)
      Optional Capital, in our view, does not validate the trial court’s
approach. Baral makes clear that not only can an anti-SLAPP motion attack
portions of causes of action, but also that whether it does so turns on how the
issues are framed—not simply the text of the notice of motion. (Baral, supra,
1 Cal.5th at p. 391.) To the extent the Optional Capital footnote is not just
dicta, the procedural posture of the case remains akin to Oasis; a single
theory could—and did—defeat the entire complaint. Here, in contrast, Hall’s
supporting memoranda below addressed individual publications and
elements; plaintiffs’ briefing did as well; and the parties continue to frame
the issues in this manner on appeal. We thus examine each publication,
recognizing some issues will be common to some or all.
C.    Prong One: Do Plaintiffs’ Claims Arise From Protected Activity?
      Plaintiffs argue Hall did not meet his burden to show his publications

involved protected activity. We conclude he did.8


8      Plaintiffs did not file a protective cross-appeal to challenge the prong
one ruling, but “[a] prevailing party on an anti-SLAPP motion need not file a
cross-appeal to preserve his disagreement with the trial court’s reasoning.”
(Klem v. Access Insurance, Inc. (2017) 17 Cal.App.5th 595, 609.) We note
they include under their “Prong One” heading arguments about both whether
the publications involve a public issue (a prong one matter), and whether


                                        22
      At prong one, “the focus is on determining what ‘the defendant’s
activity [is] that gives rise to his or her asserted liability—and whether that
activity constitutes protected speech or petitioning.’ ” (Park v. Board of
Trustees of California State University (2017) 2 Cal.5th 1057, 1063.) Hall’s
alleged liability arises from his publications in newspapers, over e-mail to
local government and media, and on Facebook, which asserted or implied
that Heebner and Nichols arranged for Balla to receive the train station
project in exchange for favors. These publications are protected activity
under the anti-SLAPP statute.
      At least three publications were in public forums: the letter to the
editor, the newspaper campaign advertisement, and the Facebook posts.
(§ 425.16, subd. (e)(3)); Nygard, Inc. v. Uusi–Kerttula (2008) 159 Cal.App.4th
1027, 1039 [newspapers are public fora under anti-SLAPP]; Jackson v.
Mayweather (2007) 10 Cal.App.5th 1240, 1252 (Jackson) [Facebook posts
were made in public forum for anti-SLAPP purposes].) All of them concerned
issues of public interest. (§ 425.16, subd. (e)(4).) A public issue includes
“conduct that could directly affect a large number of people beyond the direct
participants” and a “topic of widespread, public interest.” (Rivero v.
American Federation of State, County and Municipal Employees, AFL–CIO
(2003) 105 Cal.App.4th 913, 924.) There must also be “some degree of
closeness between the challenged statements and the asserted public
interest.” (Weinberg v. Feisel (2003) 110 Cal.App.4th 1122, 1132;
FilmOn.com Inc. v. Doubleverify, Inc. (2019) 7 Cal.5th 133, 150 [statement
cannot simply refer to issue, but must “ ‘contribute to the public debate’ ”].)
Hall’s publications related to the City Council election and/or the train


Balla was a public figure (a defamation issue, pertinent here at prong two).
We address the former here, and the latter post.


                                        23
station project, a major public development. (Rosenaur v. Scherer (2001) 88
Cal.App.4th 260, 273-274 (Rosenaur) [anti-SLAPP “applies to actions arising
from statements made in political campaigns”]; Damon v. Ocean Hills
Journalism Club (2000) 85 Cal.App.4th 468, 479 [statements concerning how
“large residential community would be governed” involved public interest;
concept has been “broadly construed to include not only governmental
matters, but also private conduct that impacts a broad segment of society
and/or that affects a community in a manner similar to that of a
governmental entity”]; Integrated Healthcare Holdings, Inc. v. Fitzgibbons
(2006) 140 Cal.App.4th 515, 523 [acquisition and operation of hospitals was
public issue].)
      Plaintiffs’ arguments do not compel a different result. First, they
maintain that Hall’s intent in attacking Balla was “not political,” but was
rather “to damage Balla’s credibility with NCTD.” They also suggest that
any connection between Balla’s estate work and politics “is so attenuated as
to take the defamatory statement out of any possible connection to any issue
of legitimate public interest.” But anti-SLAPP protection requires a public
issue, not necessarily a political one. (§ 425.16, subd. (e)(3), (4).) And the
publications did have political implications, given that some related to the
election and all involved the City Council and/or the NCTD.
      We also reject plaintiffs’ related arguments that estate matters are
private, and the “only purported connection between Balla’s handling of
Harbaugh’s Estate and the Train Station project arises from the stories Hall
made up.” They are not disputing that the publications concerned the train
station project; they are disputing their veracity, rendering the cases they
cite inapposite. (Greco v. Greco (2016) 2 Cal.App.5th 810, 824 [alleged
wrongful taking from trusts and estate was private matter]; Kettler v. Gould



                                        24
(2018) 22 Cal.App.5th 593, 603, 605 [complaint to professional organization
about alleged elder abuse by financial planner was not a public issue].)
      Second, plaintiffs focus on the “All Roads” e-mail, contending the trial
court assumed a “defamatory statement need only tangentially relate to a
matter of public interest.” To the contrary, the court found the e-mail did
concern a public issue—the train station project—despite isolated statements
that touched on other subjects. We agree. Indeed, the central assertion was
that Balla secured the project by making the donation from the Foundation.
For similar reasons we reject plaintiffs’ suggestion that the e-mail merely
“referred” to the public issue, and find their cases distinguishable. (See, e.g.,
Martinez v. Metabolife Internat., Inc. (2003) 113 Cal.App.4th 181, 188 [anti-
SLAPP did not apply in product liability case where complaint also addressed
speech used to market product].)
      Finally, plaintiffs contend Hall published the statements for financial
gain, and “statements . . . for the ‘purpose of furthering a business interest’ ”
do not involve the public interest, citing World Financial Group, Inc. v. HBW
Insurance & Financial Services, Inc. (2009) 172 Cal.App.4th 1561, 1572.
That case found that statements for the “sole purpose” of furthering business
interests were unprotected, and is accordingly inapposite. (Id. at p. 1572,
italics added; id. at pp. 1564-1565, 1573 [trade secret case; statements were
part of “competitor’s pitch” to solicit employees and “motivated solely” by
desire to increase sales ranks].) Plaintiffs do not establish that Hall’s motive
was solely financial. Although there is some evidence he supported Dieden’s
proposal and may have seen it as a business opportunity, there is




                                        25
significantly more evidence that his statements were motivated by personal

hostility to plaintiffs—as they argue elsewhere.9
D.    Prong Two: Plaintiffs’ Likelihood of Success on the Merits
      We next consider whether Hall has demonstrated the trial court erred
in concluding that plaintiffs could prevail on their various claims.
      1.    Defamation
            a.    Overview
      Plaintiffs base their defamation claim on the first six publications.
Defamation “ ‘involves the intentional publication of a statement of fact that
is false, unprivileged, and has a natural tendency to injure or which causes
special damage.’ ” (Sonoma Media Investments, LLC v. Superior Court (2019)
34 Cal.App.5th 24, 37.) Libel is a type of defamation based on written or
depicted communication. (Civ. Code, § 45; Jackson, supra, 10 Cal.App.5th at
pp. 1259-1260.) Public figures have the “burden of proving both that the
challenged statement is false, and that [defendant] acted with ‘ “actual
malice.” ’ ” (Christian Research Institute v. Alnor (2007) 148 Cal.App.4th 71,
84 (Christian Research); see also Sonoma Media, at p. 37 [plaintiff has
burden on falsity when statements involve “matters of public concern”].)
      “A statement is defamatory when it tends ‘directly to injure [a person]
in respect to his office, profession, trade or business, either by imputing to
him general disqualification in those respects which the office . . . peculiarly
requires, or by imputing something with reference to his office . . . that has a
natural tendency to lessen its profits.’ (Civ. Code, § 46, subd. 3.) Statements
that contain such a charge directly, and without the need for explanatory


9     Plaintiffs’ claim that Hall admitted the main purpose of his statements
was to “benefit [him] professionally” and “increase [his] business” relies on
messages from Siegel, and is not persuasive.


                                       26
matter, are libelous per se. [Citation.] A statement can also be libelous per
se if . . . a listener could understand the defamatory meaning without the
necessity of knowing extrinsic explanatory matter.” (McGarry v. University
of San Diego (2007) 154 Cal.App.4th 97, 112 (McGarry).) If the false
statement is not libelous per se, a plaintiff must prove special damages.
(Barnes–Hind, Inc. v. Superior Court (1986) 181 Cal.App.3d 377, 382 (Barnes-
Hind).)
             b.     Balla is a Limited Purpose Public Figure
      Plaintiffs contend the trial court erred in finding that Balla was a
limited purpose public figure. An “all purpose” public figure has “ ‘achiev[ed]
such pervasive fame or notoriety that he becomes a public figure for all
purposes and in all contexts.’ ” (Reader’s Digest Ass’n v. Sup. Ct. (1984) 37
Cal.3d 244, 253 (Reader’s Digest).) A “ ‘limited purpose’ ” public figure is one
who ‘ “voluntarily injects himself or is drawn into a particular public
controversy and thereby becomes a public figure for a limited range of
issues.’ ” (Id. at pp. 253-254; Copp v. Paxton (1998) 45 Cal.App.4th 829, 845-
846 (Copp) [enough to “ ‘attempt[] to thrust [oneself] into the public eye’ ” or
“ ‘influence a public decision’ ”].)
      The trial court rejected Balla’s claim that the matters did not involve a
public controversy and noted his allegation that he was a public
representative of RhodesMoore. These findings are sound. The train station
project is a public issue, as previously discussed, and selection of a developer
for the project constitutes a public controversy. (See Copp, supra, 45
Cal.App.4th at p. 845 [“ ‘If the issue was being debated publicly and if it had
foreseeable and substantial ramifications for nonparticipants, it was a public
controversy.’ ”].) Balla not only alleged he was a representative of one of the
prospective developers, RhodesMoore, but also that he and DeWald presented



                                       27
on it at public workshops and met with the Selection Committee. He thus
“ ‘voluntarily inject[ed] himself’ ” into the controversy. (Reader’s Digest,
supra, 37 Cal.3d at p. 253; see e.g., Greenbelt Cooperative Pub. Ass’n v.
Bresler (1970) 398 U.S. 6, 8-9 (Greenbelt) [developer who sought zoning
variances for high-density housing “clearly fell within even the most
restrictive definition of a ‘public figure’ ”]; Okun v. Superior Court (1981)
29 Cal.3d 442, 447-448, 451 (Okun) [developer of large condominium project
involving city land exchange was public figure].)
      Plaintiffs’ contrary arguments are not persuasive. First, they contend
that Balla is a “private citizen who develops and manages commercial real
estate,” and one does not become a public figure by “advertising . . . wares” or
being involved in something with “public attention.” But Balla was not
pursuing commercial development or merely involved in a notable situation;
he was actively seeking a contract for a major public project. The cases
plaintiffs cite are thus distinguishable. (Vegod Corp. v. Am. Broad. Cos.
(1979) 25 Cal.3d 763, 769-770 [companies that conducted close-out sales for
department store whose closure generated controversy were not themselves
public figures]; Wolston v. Reader’s Digest Assn. (1979) 443 U.S. 157, 159-161,
167 [plaintiff’s failure to answer subpoena about spy activity and resulting
publicity did not make her public figure for defamation claim involving book
written years later about Soviet spies]; Time, Inc. v. Firestone (1976) 424 U.S.
448, 450, 454, fn. 3 [ex-wife of “scion of one of America’s wealthier industrial
families” was not limited public figure, even though divorce was highly
publicized and she had press conferences during it].)
      Second, plaintiffs contend that “ ‘those charged with defamation
cannot, by their own conduct, create their own defense by making the
claimant a public figure,’ ” citing Wilson v. Cable News Network, Inc. (2019)



                                        28
7 Cal.5th 871, 902. There, the California Supreme Court rejected the
defendant’s attempt to rely on news stories generated by plaintiff’s lawsuit to
contend he was a public figure. Here, in contrast, Balla’s role in the public
controversy as a potential train station developer preceded his lawsuit.
      Finally, and relatedly, plaintiffs dispute that Balla voluntarily injected
himself into a public controversy, contending “the attack by Hall and Siegel
on Balla had little to do with any public interest issue concerning the Train
Station; rather, it was simply a personal vendetta and financial goal.” The
publications plainly did concern the train station project and selection of the
developer, and Hall’s personal motivations for publishing them do not impact
the public figure analysis.
             c.     Falsity
      Next, Hall argues that plaintiffs failed to meet their burden on falsity.
We disagree, and conclude plaintiffs offered sufficient evidence to prove that
each publication was false.
      “Though mere opinions are generally not actionable,” a “statement that
implies a false assertion of fact is actionable.” (Issa v. Applegate (2019) 31
Cal.App.5th 689, 702 (Issa); McGarry, supra, 154 Cal.App.4th at p. 112
[“ ‘[s]imply couching such statements in terms of opinion does not dispel these
[false, defamatory] implications’ ”].) “ ‘[I]t is not the literal truth or falsity of
each word or detail used in a statement which determines whether or not it is
defamatory; rather, the determinative question is whether the “gist or sting”
of the statement is true or false, benign or defamatory, in substance.’ ” (Issa,
at p. 702; cf. Grenier v. Taylor (2015) 234 Cal.App.4th 471, 486 [“rhetorical
hyperbole, vigorous epithets, lusty and imaginative expressions of contempt
and language used in a loose, figurative sense will not support a defamation
action”].)



                                          29
      “The ‘pertinent question’ is whether a ‘reasonable fact finder’ could
conclude that the statements ‘as a whole, or any of its parts, directly made or
sufficiently implied a false assertion of defamatory fact that tended to injure’
plaintiff’s reputation.’ ” (Issa, supra, 31 Cal.5th at p. 703.) “We apply a
‘ “totality of the circumstances” ’ test to determine whether a statement is
fact or opinion, and whether a statement declares or implies a provably false
factual assertion; that is, courts look to the words of the statement itself and
the context in which the statement was made.” (Ibid.) Under this test,
“ ‘ “[f]irst, the language of the statement is examined. For words to be
defamatory, they must be understood in a defamatory sense . . . . [¶] Next,
the context in which the statement was made must be considered.” ’
(Citation.) Whether challenged statements convey the requisite factual
imputation is ordinarily a question of law for the court.” (Ibid.)
      We begin with the content of the publications. A provably false claim
constitutes the gist of each: that Heebner and Nichols lobbied for Balla to
receive the train station project in exchange for the donation to Harbaugh
Trails and for work opportunities. It was this alleged arrangement that Hall

referred to as a “backdoor deal” and a “conflict of interest.”10 And the record


10    The October 27 letter to the editor indicated Balla “beat-out” another
developer, Heebner and Nichols would leave City Council to work on his
project, and this was a “backdoor deal.” The October 28 e-mail to the NCTD
Board indicated Nichols was a Board member “capable of having a vote” on
the project, NCTD “pick[ed]” Balla, and this was a “backdoor deal.” The “All
Roads” e-mail said Balla “received” the project in 2016, “made a $1M
donation” and “bought himself a train ticket,” and this was a “conflict of
interest”; it also stated Heebner and Nichols “lobbied” for Balla and “will be”
working on the project. The November 13 e-mail now stated “NCTD is in
negotiations” with Balla, but also that it was doing “back door deals,” “had”
an unlicensed contractor, and Heebner and Nichols “lobbied” for Balla (and
suggested NCTD had a “conflict of interest” with Balla). The November 15 e-


                                       30
contains evidence that this claim was not only false, but also basically
impossible at the time given the NCTD RFP process.
      During that process, the Selection Committee would recommend a
developer, the NCTD Board would enter an ENA and try to reach a
Development Agreement, and after other approvals the City Council would
vote on it. When Hall published his statements in fall 2016, the process was
still with the Selection Committee—meaning Heebner and Nichols had no
opportunity to use their NCTD Board or City Council membership to
advocate for Balla’s project, much less vote for it. By the time the NCTD
Board voted to authorize an ENA with RhodesMoore in June 2017, Heebner
was no longer a member, Nichols held the alternate seat for Solana Beach
and did not attend the vote, and Edson, who held the primary seat and did
attend, recused herself. This is consistent with what Tucker and Elmer told
Hall/Jones in fall 2016, that the Board had not yet chosen a developer and
when it did come to a vote, the Solana Beach member would likely recuse.
      Hall disputes that the “backdoor deal” he described was impossible,
citing the ENA and Heebner’s declaration. With respect to the ENA, the
issue is whether it was false for Hall to claim in fall 2016 that Heebner and
Nichols had lobbied for NCTD to select Balla in exchange for favors—not
whether he could reach some kind of deal with NCTD at some point. (See
Rosenaur, supra, 88 Cal.App.4th at p. 275 [plaintiff pursued initiative for
zoning changes to property; evidence he had only two partners at the time


mail, directed to Tucker, called Balla “your developer,” claimed Heebner and
Nichols “lobbied” for Balla in exchange for favors, and described the situation
as a “conflict of interest.” The Facebook posts cited the “the shady business
on the . . . train tracks,” asked why Heebner and Nichols did not “say she [sic]
won’t take any jobs after their terms [sic],” and linked to the letter to the
editor.


                                      31
could show campaign fliers alleging additional owners were false].) As for
Heebner’s declaration, Hall contends she stated that “both [she and Nichols]
were capable of [voting] with the NCTD and she was entitled to do so with
the City Council.” But general capability was not the issue. She specifically
said they would have recused themselves from an NCTD vote, as Edson did.
NCTD Board votes on different subjects, or a potential future City Council
vote, are not relevant to whether Hall’s statements regarding the train
station project were true at the time they were published.
      There were other provably false statements as well. We address some,
but not every detail; our focus remains on the gist of the publications. (Issa,
supra, 31 Cal.App.5th at 702.) For example, plaintiffs denied in their
declarations that Heebner and Nichols were going to work for Balla; Balla
further stated that others were identified for this work in the RFP, as Hall
acknowledged at deposition with respect to landscaping; and Hall conceded
these claims were based on rumors (with Siegel indicating he had no
information at all).
      As to the “All Roads” e-mail, plaintiffs offered evidence to show that the
claims that Balla transferred the Harbaugh estate to himself and was in
foreclosure were false. Regardless of Balla’s apparent use of the same office
space for his commercial and nonprofit work, the Toohill and Seton
declarations indicate that he did not personally receive estate assets. The
declarations of Balla and his real estate attorney provide evidence he was

never in foreclosure.11 Finally, plaintiffs can utilize DeWald’s declaration to


11    The parties dispute whether the “All Roads” statement about George
dying “with a pen in his hand” is a false claim that Balla murdered
Harbaugh. Plaintiffs can prove the gist of the e-mail is false, but a
reasonable reader would view this particular statement as hyperbole


                                       32
refute the assertion that RhodesMoore was suspended since 2012. DeWald
specifically stated that the company was not suspended when it submitted
the RFP proposal and any apparent suspension was due to clerical error.
      We now address the political context. As this court previously
recognized with respect to political advertising, we “must be vigilant to afford
a wide berth to the free exchange of ideas, including those that challenge or
criticize statements made or actions taken by candidates seeking elected
office.” (Issa, supra, 31 Cal.App.5th at 704; ibid. [“ ‘[p]olitical and self
expression lie at the very heart of the First Amendment’ ”]; Beilenson v.
Superior Court (1996) 44 Cal.App.4th 944, 954 (Beilenson) [“[h]yperbole,
distortion, invective, and tirades” are part of American politics]; id. at p. 955
[“to ensure the preservation of a citizen’s right of free expression, we must
allow wide latitude”].)
      But characterizing speech as “political” does not automatically or
entirely exempt it from liability for defamation. “The [United States
Supreme Court] has made clear . . . that even as to public officials, knowingly
false statements of fact are constitutionally unprotected.” (People v.
Stanistreet (2002) 29 Cal.4th 497, 505; Garrison v. Louisiana (1964) 379 U.S.
64, 75 (Garrison) [“That speech is used as a tool for political ends does not
automatically bring it under the protective mantle of the Constitution. . . .
Calculated falsehood falls into that class of utterances which ‘are no essential
part of any exposition of ideas’ ”].) Claims of criminal activity and personal
dishonesty also may not be protected. (Cf. Okun, supra, 29 Cal.3d at p. 451



intended to imply that Balla was unethical. (See Greenbelt, supra, 398 U.S.
at p. 14 [developer claimed articles describing his negotiation approach as
blackmail imputed the crime to him; even “the most careless reader” would
view this as hyperbole].)


                                         33
[in context of labor dispute, “even sharp attacks on the character, motives,
and moral qualifications” of public officers are protected “short of accusations
of crime or personal dishonesty”].)
      Here, Hall’s publications asserted or implied that Heebner and Nichols
used their positions to give Balla the train station project in exchange for
favors, and he offered those favors to get the project, including making a
donation from the Foundation he directed. Put simply, Hall claimed that all
three plaintiffs misused their positions to their benefit, in a manner that did
not and could not have happened. As our discussion of actual malice will
shortly reflect, the evidence indicates that Hall was motivated by personal
hostility to the plaintiffs and had little to no regard for the truth of the
publications. We conclude there is more than sufficient evidence that they
encompass calculated falsehoods and claims of personal dishonesty, and fall
beyond the bounds of protection. (Garrison, supra, 379 U.S. at p. 75; Okun,
supra, 29 Cal.3d at p. 451.)
      Not surprisingly, Hall maintains that his publications were
nonactionable political speech. He contends they represented his “voiced
opinions” that he believed plaintiffs’ “actions represented a ‘major’ conflict of
interest, ‘shady business,’ and a ‘backdoor deal.’ ” We reject Hall’s attempt to
portray his publications as merely stating some vague opinion that Heebner
and Nichols were corrupt politicians or that Balla was an unethical
developer. He made repeated claims about specific actions supposedly taken
by plaintiffs, which they can prove are false. The fact that he also refers to
these events with terms like “backdoor deal” and “conflict of interest” does
not shield him from liability. (See McGarry, supra, 154 Cal.App.4th at p. 112
[statement “couched as an opinion” can still actionable].)




                                        34
      For similar reasons, we reject Hall’s reliance on Savage v. Pacific Gas
& Electric Co. (1993) 21 Cal.App.4th 434 to contend that each publication
was merely “an allegation of a conflict of interest” and thus not defamatory.
There, the gist of the statement was the conflict of interest claim. (Id. at
pp. 444-445 [executive’s opinion that reporter who participated in rate
lawsuit had conflict of interest was not provably false; explaining a “conflict
of interest involves . . . an application of an ethical standard to facts,
reflecting the exercise of judgment”].) Here, “conflict of interest” is one of
multiple ways Hall describes an alleged corrupt deal among plaintiffs, and
those specific factual allegations can be proven false.
      Hall offers several additional arguments, but none convince us to reach
a different conclusion. First, he contends “prefatory language permeates” the
allegedly defamatory statements. But many statements lacked prefatory
language (e.g. the “All Roads” e-mail assertions that Heebner and Nichols
“lobbied” for Balla’s proposal and “will be” working on it) and, again,
characterizing an assertion as an opinion does not automatically shield the
author from liability. (McGarry, supra, 154 Cal.App.4th at p. 112; see Cianci
v. New Times Publishing Co. (2d Cir. 1980) 639 F.2d 54, 64 [“It would be
destructive of the law of libel if a writer could escape liability for accusations

of crime simply by using, explicitly or implicitly, the words ‘I think’ ”].)12


12    The cases he cites here predate the Supreme Court’s clarification that
opinion is not exempt from defamation (Milkovich v. Lorain Journal Co.
(1990) 497 U.S. 1, 18), and are also distinguishable. (Baker v. Los Angeles
Herald Examiner (1986) 42 Cal.3d 254, 260–265 [critic’s statement about his
“impression” of what television producer told his writer was “merely a
colorful illustration of what . . . might have gone on behind studio doors”];
Gregory v. McDonnell Douglas Corp. (1976) 17 Cal.3d 596, 599, 603 [company
statements during wage dispute that union leaders were “apparently” eager
to prevent employees from getting payments and motivated by internal


                                        35
Second, Hall contends that courts “frequently find . . . name calling,
exaggeration, and ridicule to be nonactionable speech.” But the insults used
by Hall (e.g. “a fraud”) were in reference to the specific deal he alleged existed
among plaintiffs; they were not the gist of his statements. (Compare Carver
v. Bonds (2005) 135 Cal.App.4th 328, 347 [“ ‘liar’ ” could be defamatory, if
“taken to refer to something dishonorable that transpired in the business . . .
dealings” at issue] with, e.g., Ferlauto v. Hamsher (1999) 74 Cal.App.4th
1394, 1401 [describing attorney as “ ‘Kmart Johnnie Cochran’ ” in connection
with lawsuit was an “expression of contempt”; phrase like “loser wannabe
lawyer” was “classic rhetorical hyperbole”]; James v. San Jose Mercury News,
Inc. (1993) 17 Cal.App.4th 1, 12 [description of attorney tactic as “sleazy” and
other statements were rhetoric].)
      Finally, Hall argues that “ ‘online blogs and message boards are places
where readers expect to see strongly worded opinions rather than objective
facts.’ ” But even were we to accept the premise, online speech can still be
defamatory. Only the Facebook posts would appear to constitute speech of
that type here, and Hall took steps to lend special credence to his claims by
creating the Jones persona and reiterating his assertions in multiple
publications. (See Bently Reserve LP v. Papaliolios (2013) 218 Cal.App.4th
418, 429 [fact that speech is “broadcast across the Internet by an anonymous
speaker does not ipso facto make it nonactionable opinion”].) Indeed, Tucker




politics were nonactionable; gist was leaders would sacrifice member’s
interests for their ambitions, which was “not of a factual nature”].)

                                       36
and Elmer took the e-mails seriously enough that they responded three times

to clarify that the Board had not made a deal with a developer yet.13
              d.   Actual Malice
      Hall contends that plaintiffs failed to provide clear and convincing
evidence of actual malice. The record is to the contrary.
      To prove actual malice, a plaintiff must show that statements were
made with “ ‘knowledge that [they were] false or with reckless disregard of
whether [they were] false or not.’ ” (Reader’s Digest, supra, 37 Cal.3d at
pp. 256-257.) “ ‘There must be sufficient evidence to permit the conclusion
that the defendant in fact entertained serious doubts as to the truth,’ ” and
the evidence must be clear and convincing. (Id. at pp. 252, 256; see Copp,
supra, 45 Cal.App.4th at p. 846 [“burden of proof by clear and convincing
evidence ‘requires a finding of high probability’; must ‘leave no substantial
doubt’ ”].)
      “[A]ctual malice can be proved by circumstantial evidence.” (Reader’s
Digest, supra, 37 Cal.3d at p. 257.) Considerations such as “anger and


13     Hall raises more points on reply, such as the dubious assertion that the
claim Balla “transferred” the estate to himself is too vague to be false. We do
not consider most (American Drug Stores, Inc. v. Stroh (1992) 10 Cal.App.4th
1446, 1453 [“[p]oints raised for the first time in a reply brief will ordinarily
not be considered”]), but address two. First, Hall claims that plaintiffs select
nine statements in their brief to allege falsity and, because they have the
burden on falsity, must prove the falsity of these statements. We do not view
this to be plaintiffs’ position and, regardless, Hall has the burden here.
(Pietak, supra, 90 Cal.App.4th at p. 610; cf. Claudio v. Regents of Univ. of
California (2005) 134 Cal.App.4th 224, 230 [on an appeal from summary
judgment, appellant has the burden even if he did not have it below].)
Second, Hall claims that DeWald’s statements on RhodesMoore’s status are
opinions for which he lacks foundation. Hall does not establish he made an
objection below and we will not consider it for the first time on appeal.
(Gallagher v. Connell (2004) 123 Cal.App.4th 1260, 1268.)


                                       37
hostility toward the plaintiff,” “reliance upon sources known to be unreliable
[citations] or known to be biased against the plaintiff,” and “failure to
investigate” may, “in an appropriate case, indicate that the publisher himself
had serious doubts regarding the truth of his publication.” (Id. at p. 258.)
Such evidence is relevant “to the extent that it reflects on the subjective
attitude of the publisher,” and failure to investigate, without more, generally
is insufficient. (Ibid.)
      We agree with the trial court that plaintiffs provided sufficient proof
from which a trier of fact, applying the clear and convincing evidence
standard, could find that defendants acted with actual malice.
      First, the text messages provide compelling evidence that Hall was
motivated by hostility and lacked regard for the truth of his publications.
(Reader’s Digest, supra, 37 Cal.3d at p. 257.) Like the trial court, we find
especially telling Hall’s message after Heebner’s comments at the Democratic
Committee meeting that they “need[ed] a Lisa [sic] retaliation.” His sending
of the “All Roads” e-mail after Siegel expressed an interest in Balla and
suggested Harbaugh for a hit piece, and Siegel’s later messages about
“polishing [Hall’s] inspired narrative,” similarly support a vengeance motive.
There is other evidence of animosity too. For example, Hall confirmed at
deposition that he wanted Dieden to get the deal, and admitted he assisted in
Tkachenko’s claims against the Harbaugh estate and an Attorney General
letter regarding Balla. And Siegel, for whom Hall was working, testified at
deposition that he was hurt by Heebner and felt marginalized by her

friends.14


14   Plaintiffs also direct us to messages and documents from 2017 in which
defendants reference each other’s roles in the publications and their alleged
aims. Plaintiffs meet their burden without these materials, and we leave it


                                       38
      Hall argues actual malice is not satisfied through ill will alone. And it
is certainly true that actual malice in this context requires “reckless
disregard for the truth,” and not “merely . . . ill will or ‘malice’ in the ordinary
sense of the term.” (Harte-Hanks Communications, Inc. v. Connaughton
(1989) 491 U.S. 657, 667 (Harte-Hanks).) But hostility is relevant if it reflects
on the publisher’s attitude toward the truth of the statements (Reader’s
Digest, supra, 37 Cal.3d at p. 257), and it does so here.
      Second, the record reflects that Hall disregarded reliable sources and
appeared to rely on unreliable ones. (Reader’s Digest, supra, 37 Cal.3d at
p. 257.) He did not seem to take seriously the clarifying communications
from NCTD officials Tucker and Elmer after the October 28 e-mail, the
October 29 “All Roads” e-mail, or the November 13 e-mail explaining that the
Board had not selected a developer. Instead, Hall accused Tucker of being
“part of the problem.” He and Siegel would later seek information from
Tkachenko, whom he knew did not like Balla and felt Harbaugh owed her
something, and he apparently believed her close friend Dodge’s report that
the probate judge told them to report Balla to the Attorney General.
      Third, Hall’s use of the fictional Jones would support a finding of actual
malice. We are not persuaded by his claim that he used Jones to express
political opinions, for which he cites the “respected tradition of anonymity” in
political causes. (McIntyre v. Ohio Elections Comm’n (1995) 514 U.S. 334,
343). His publications go well beyond opinion, as we have already discussed.


to the trier of fact to consider their relevance. We do note plaintiffs’ claim
that “Siegel later admitted he and Hall had no evidence of wrongdoing by
Balla and were ‘probably talking more about feelings than facts,’ ” relies on
another message from Siegel in 2017, appears to concern tension between
them (at a time when they were confronting the looming prospect of
litigation), and does not seem to be an admission of anything.


                                        39
And he did not simply use an alias, but rather created an identity, with a
Facebook page, stock photo, and a wife. One could conclude he was trying to
convey that the publications were from a real person unafraid to use his
name—allowing him to persuasively, but safely, disseminate known or
potential falsehoods. (Compare Summit Bank v. Rogers (2012) 206
Cal.App.4th 669, 696-697 [that most electronic bulletin board users stayed
anonymous was “cue to discount their statements”].) Further, he does not
explain why he used the fictional wife Rearden to write to the NCTD, casting
further doubt on his claim that he was just trying to hide his identity. The
tradition of anonymity does not aid him. (See McIntyre, at pp. 336, 342-343,
357 [law prohibiting anonymous political literature was unconstitutional;
citing pseudonyms in Federalist Papers and stating anonymity permits
publication without prejudgment, persecution, or retaliation].)
      Finally, any investigation by Hall was inadequate, and with the other
evidence provides further proof of actual malice. We reject his claim that the
evidence necessarily shows he did “vigorous[] research[]” and “vehemently
believed” his publications.” (See Reader’s Digest, supra, 37 Cal.3d at p. 257
[“[p]rofessions of good faith” not persuasive where story is fabricated].) Even
if it were true that Hall no longer had prepublication research because he
gave it to law enforcement, he fails to identify relevant post-litigation
evidence to support his central claim. For example, he cites “public
documents” as grounds for his purported belief that Heebner and Nichols
wanted the Harbaugh Trails donation, and gave Balla the ENA in exchange.
The ENA was not authorized until June 2017 and they had no role in doing
so; Hall does not identify any documents that could support such a belief in
fall 2016. (See Burrill v. Nair (2013) 217 Cal.App.4th 357, 393 (Burrill),
distinguished on other grounds in Baral [defendant cited “no source” for



                                       40
claim plaintiff “fabricated domestic violence allegations” and took “money to
influence her child custody recommendations”; he “simply says so” and jury
could conclude charges were “product of his imagination”]. Further, Siegel
admitted at deposition he had no evidence of a backdoor deal (suggesting Hall
never had any either). Finally, Hall gave deposition testimony calling into
question his investigation into other statements as well, such as his
admission that the RFP specifically identified a landscape designer other

than Nichols.15
      Hall contends that failure to investigate is insufficient for actual
malice. We agree that the “failure to conduct a thorough and objective
investigation, standing alone” is not enough. (Reader’s Digest, supra, 37
Cal.3d at p. 258.) But the evidence here goes well beyond mere lack of
investigation, and includes Hall’s disregard of contradictory input from
Tucker and Elmer. (See Harte-Hanks, supra, 491 U.S. at p. 692 [“purposeful
avoidance of the truth” distinguishable from failure to investigate; newspaper
failed to interview key witness who might have confirmed statement was
false]; Khawar v. Globe Internat., Inc. (1998) 19 Cal.4th 254, 276 [accord];
Antonovich v. Superior Court (1991) 234 Cal.App.3d 1041, 1048-1051 [actual
malice shown where official failed to investigate statement that predecessor
destroyed office files; evidence showed he had information about them being
left].) The cases that Hall cites involve defendants who, unlike him, had at
least some evidence to support their central claims. (See Beilenson, supra, 44



15    Plaintiffs also question other evidence supposedly relied upon by Hall.
For example, he produced a map of Solana Beach from Nichols’s website with
markings for the train station and other areas, but Nichols stated in a
declaration that the image did not exist until he redesigned the website in
2017.


                                       41
Cal.App.4th at pp. 947, 951-952 [actual malice not shown for campaign
mailer alleging candidate was unethical for having law practice while
employed by state where, among other things, there was conflicting evidence
as to whether quoted witness authorized statement]; Christian Research,
supra, 148 Cal.App.4th at pp. 77, 85 [employee’s claim that institute was
focus of federal investigation, based on supposed report from post office
employee, insufficient for actual malice; there was no direct evidence
employee fabricated report and no “obvious reason[]” to doubt it].)
             e.     Libel Per Se
      Hall contends in his opening brief that plaintiffs did not establish the
publications were libel per se because their trial court opposition papers
supposedly asserted libel per se without evidentiary support. This argument
also lacks merit.
      Statements constitute libel per se when “a listener could understand
the defamatory meaning without the necessity of knowing extrinsic
explanatory matter.” (McGarry, supra, 154 Cal.App.4th at p. 112.) Courts
have viewed “false statements . . . tending directly to injure a plaintiff in
respect to his or her profession by imputing dishonesty or questionable
professional conduct [to be] defamatory per se.” (Burrill, supra, 217
Cal.App.4th at p. 383; see Barnes–Hind, supra, 181 Cal.App.3d at p. 385
[false accusations of “ ‘questionable business methods’ ” are libel per se].)
Whether a statement is “reasonably susceptible of [a defamatory per se]
interpretation is a question for the court”; whether it “was so understood is a
question for the jury.” (MacLeod v. Tribune Publishing Co. (1959) 52 Cal.2d
536, 546.)
      Hall does not demonstrate error by focusing on plaintiffs’ trial court
briefs. Courts “consider the pleadings, and supporting and opposing



                                        42
affidavits” in assessing anti-SLAPP motions (§ 425.16, subd. (b)(2))—not
simply the materials expressly identified in the parties’ briefs. Further, our
review is de novo, and “ ‘entails an independent review of the entire record.’ ”
(De Havilland v. FX Networks, LLC (2018) 21 Cal.App.5th 845, 856
(De Havilland.)
      We also reject Hall’s related contention that there was no evidence
“even a single reader” understood the publications as making factual
representations. To the extent he is suggesting defamation per se requires
such evidence, he provides no authority in his opening brief for this claim,
and the De Havilland case he cites on reply does not support it.
(De Havilland, supra, 21 Cal.App.5th at pp. 865-866 [confirming issue of
whether docudrama could be viewed as defamatory was “matter of law”;
noting plaintiff must offer evidence, but concluding based on “actual
docudrama itself” she could not prevail]; see also, cf., Selleck v. Globe
International, Inc. (1985) 166 Cal.App.3d 1123, 1132-1133 (Selleck) [reversing
dismissal of libel per se claim on demurrer; explaining article was
“reasonably susceptible of a defamatory meaning on its face”].) And even if
this kind of evidence were necessary, the communications from Tucker and
Elmer would suffice.
      Moreover, were we to focus on the substantive question of whether
Hall’s publications are susceptible of a defamatory per se meaning (which he
does not address until his reply brief), we would conclude that they are. The
core claim in each publication was that elected officials Heebner and Nichols
arranged for a developer, Balla, to receive a contract for a public project in
exchange for him giving them jobs on the project and directing a large
charitable donation to a cause they supported. In essence, plaintiffs were
accused of taking specific, improper actions while performing official and



                                        43
professional duties. Any reasonable reader would understand the
publications to be asserting facts harmful to their reputations, without
external information. (See Kramer v. Ferguson (1964) 230 Cal.App.2d 237,
242-243 [letter stating City Council members used positions to affect trials,
voted on issues in which they had financial interests, and were “dupes” of an
individual whose identity could be presumed, as well as poster depicting
them as puppets, were libel per se, noting “wide latitude” allowed in political
disputes but finding they “clearly impute[d] dishonesty and corruption to the
plaintiffs”]; Silk v. Feldman (2012) 208 Cal.App.4th 547, 551, 554-556 [letter
asserting homeowner association official “used her position . . . to settle a
lawsuit” in order to get free parking spaces alleged “serious breach of
fiduciary duty” on “its face” and was “libelous per se”].) Other provably false
statements in the publications, such as the claim that Balla transferred
estate assets to himself, bolstered this understanding.
      We conclude the trial court properly denied Hall’s anti-SLAPP motions
as to plaintiffs’ defamation claims, with respect to each of the six publications
at issue.
      2.    False Light
      We reach a different conclusion with respect to Heebner’s false light
claim based on the campaign advertisement that quoted language from a
nearly decade-old certificate of appreciation. Although we agree with
Heebner that the advertisement could be found to have placed her in a false
light, we conclude she failed to introduce evidence sufficient to prove the
advertisement was defamatory per se. Because she also failed to offer
evidence of special damages, this deficiency is fatal to her claim.
      “ ‘False light is a species of invasion of privacy, based on publicity that
places a plaintiff before the public in a false light that would be highly



                                       44
offensive to a reasonable person, and where the defendant knew or acted in
reckless disregard as to the falsity of the publicized matter and the false light
in which the plaintiff would be placed.’ ” (Jackson, supra, 10 Cal.App.5th at
p. 1264.) To establish a false light claim based on a defamatory publication, a
plaintiff “must meet the same requirements” as for a defamation claim.
(Hawran v. Hixson (2012) 209 Cal.App.4th 256, 277.)
      Hall first contends the advertisement was true because Heebner
actually made the quoted statement in the 2007 Certificate of Appreciation.
But the trial court concluded that notwithstanding the literal accuracy of the
quoted words, the use of language from the certificate was “included to
convey” that Heebner “supported Siegel’s campaign,” impliedly finding that
taking it out of context in this manner rendered it false. This reasoning is
sound, and Masson v. New Yorker Magazine, Inc. (1991) 501 U.S. 496, 499 is
instructive. There, a psychoanalyst sued a magazine under California law for
misquoting some passages from a recorded interview and omitting a portion
of another. (Id. at p. 502.) The Court reversed summary judgment,
explaining in pertinent part:
         “In general, quotation marks around a passage indicate to
         the reader that the passage reproduces the speaker’s words
         verbatim. . . . [Q]uotations add authority to the statement
         and credibility to the author’s work. . . . [¶] A fabricated
         quotation may injure reputation in at least two senses,
         either giving rise to a conceivable claim of defamation.
         First, the quotation might injure because it attributes an
         untrue factual assertion to the speaker. . . . [¶] Second,
         regardless of the truth or falsity . . . , the attribution may
         result in injury to reputation because the manner of
         expression or even the fact that the statement was made
         indicates a negative personal trait or an attitude the
         speaker does not hold.” (Id. at p. 511.)




                                       45
The Court concluded that a “material change” to the speaker’s meaning could
amount to a knowing falsehood. (Id. at p. 516.) Of particular relevance here,
the Court noted that “an exact quotation out of context can distort meaning,
although the speaker did use each reported word.” (Id. at p. 515.)
      Courts have applied these principles to statements that were taken out
of context or otherwise misleading. (See, e.g., Price v. Stossel (9th Cir. 2010)
620 F.3d 992, 998, 1003 [reversing grant of anti-SLAPP motion for television
program that used video of pastor describing a wealthy man; original context
reflected he was using a hypothetical, but program suggested he meant
himself]; Issa, supra, 31 Cal.App.5th at pp. 696-697, 709, 714 [applying
Masson to television advertisements in congressional campaign; they did not
materially alter the meaning of a referenced newspaper article about the
congressman or his remarks from a hearing]; cf. Huntington Beach City
Council v. Superior Court (2002) 94 Cal.App.4th 1417, 1432 (HBCC) [issuing
writ of mandate in challenge to proposition pamphlet with misleading
statement about company not paying “ ‘this tax’ ”; explaining a “literally true”

statement “can still be materially misleading”].)16
      Here, as in Price, and unlike in Issa, Hall’s out-of-context use
materially altered the statement’s meaning and rendered it misleading. That
statement (“Your time, energy and level of commitment have greatly
enhanced the quality of life in the City of Solana Beach”) was from a nearly
decade-old appreciation certificate, signed by Heebner as mayor, which Siegel



16    See also Crane v. The Arizona Republic (9th Cir. 1992) 972 F.2d 1511,
1522 (article juxtaposing denials of corruption by two officials to sound
contradictory could be viewed as materially altering their gist); Block v.
Tanenhaus (5th Cir. 2017) 867 F.3d 585, 590 (newspaper subject to libel
claim for taking professor’s statement about slavery out of context).


                                       46
received for serving as a volunteer on an arts commission. Hall then inserted
the statement in Siegel’s campaign advertisement in quotation marks,
without referencing the certificate and adding, “A special ‘thank you’ to Lesa
Heebner.” The implication of including the quote was that Heebner
supported Siegel, which was amplified by the omission of context and
addition of the thanks. Knowing that Heebner did not support Siegel, one
could fairly conclude that Hall materially altered Heebner’s statement in a
manner directly contrary to her public position.
      Hall’s arguments to the contrary are not persuasive. In his opening
brief, he contended without authority that the statement was true and that
Heebner cited no authority below for her position. But the burden here is on
Hall and the case law, in any event, supports Heebner. On reply, he tries to
distinguish HBCC by arguing the case expressed caution about hyperbole in
political debate and Heebner did not identify a false statement. Even if we
were to address this belated point, the attempt to distinguish HBCC fails;
indeed, the case confirms that use of a technically accurate statement in
campaign literature can still be materially misleading. (HBCC, supra, 94
Cal.App.4th at p. 1432.)
      Second, Hall contends there was no actual malice because the
statement was true and he never had serious doubts about it. As we
previously explained, however, Hall’s use of the statement could be viewed as
materially altering its meaning. He also cannot reasonably deny he knew he
was doing so, because he altered the meaning to suggest support for a person
(Siegel) that Hall knew Heebner actively opposed. (Reader’s Digest, supra, 37
Cal.3d at pp. 256-257 [actual malice established through evidence of knowing
falsehood].) Hall stated in his declaration that he understood the statement
came from an appreciation certificate, and his messages to Siegel after the



                                      47
Democratic Committee meeting reflect that he knew Heebner opposed his
candidacy. And as we have already discussed, his call for a “Lisa [sic]
retaliation” is further evidence of actual malice.
        Finally, even if Heebner proved the advertisement created a false
impression and that Hall acted with actual malice, to prevail on her claim
Heebner would be required to prove that (1) the advertisement was
defamatory per se, or (2) she suffered special damages. Here, we agree with
Hall that Heebner failed to introduce sufficient evidence of either option, and
thus did not meet her burden of establishing a likelihood of success on the
merits of this particular claim.
        The issue is not simply, as Hall suggests, that the publication involves
an out-of-context statement. Defamation requires both falsity and injury to
reputation; the defamation per se analysis focuses on the latter, and even if
context is necessary to show falsity it might not be needed for reputational
harm. (See Barnes–Hind, supra, 181 Cal.App.3d at p. 382 [with libel per se,
“ ‘damage to . . . reputation is conclusively presumed” (italics added)]; see,
e.g., Selleck, supra, 166 Cal.App.3d at p. 1132 [article purporting to quote
“ ‘leading man’ ” actor Tom Selleck’s father as saying he was “ ‘ill at ease with
women’ ” and “ ‘not the person’ ” women thought was libelous per se].) But a
harmful meaning must still be clear to constitute defamation per se. For
readers to perceive the advertisement as harmful to Heebner’s reputation,
they would need to know, at a minimum, who Siegel was and something
about his views and position within the Solana Beach community. In other
words, understanding the defamatory meaning required outside context. The
reader had to appreciate where on the local positive-negative spectrum Siegel
fell.




                                        48
      Heebner’s arguments to the contrary are not persuasive. First, she
cites Selleck, but unlike Siegel, a leading television and movie actor and his
reputation would be known to the average reader. Second, she argues that
special damages generally do not need to be proven when the defendant
intended to hurt the plaintiff’s professional reputation, citing De Havilland,
supra, 21 Cal.App.5th 845, Sommer v. Gabor (1995) 40 Cal.App.4th 1455,
1474, and Sunward Corp. v. Dun & Bradstreet, Inc. (10th Cir. 1987) 811 F.2d
511, 535. But defamation per se turns on whether the defamatory meaning is
clear; the portion of De Havilland discussing intent concerns actual malice;
and the other cases are inapposite. (De Havilland, at pp. 869-870 [addressing
actual malice; noting courts have required showing of intent where the
“defamatory aspect . . . is implied”]; Sommer, at p. 1474 [statements about
actress were “defamatory on their face” where they could subject her to
professional harm or ridicule]; Sunward, at pp. 535-538 [finding statements

regarding business defamatory per se under Colorado law].)17
      The trial court erred by not granting Hall’s motion as to Heebner’s false
light claim.
E.    Siegel Joinder
      Hall contends the trial court erred by rejecting Siegel’s joinder notices,
and that we should determine whether the complaints should be stricken as
to him. Some additional facts are helpful here. Plaintiffs initially filed
requests for entry of default against Siegel. The parties then stipulated in
each case to set aside the default, with Siegel “agree[ing] not to file an Anti-
SLAPP motion in this case.” The court signed orders on the stipulations,
stating that Siegel “is not to file an Anti-SLAPP motion in this matter.”


17   In light of our conclusion on the defamation per se issue, we need not
address Hall’s other arguments regarding the false light claim.

                                       49
Siegel then filed notices of joinder to Hall’s pending anti-SLAPP motions,
which Balla sought to strike. At an ex parte hearing on the matter, which
Heebner and Nichols’ counsel attended, the court ruled that Siegel “is not
allowed to file a joinder.”
      Even assuming we have jurisdiction to consider the issue and that Hall
has standing to raise it—both of which plaintiffs dispute—Hall does not
establish that the trial court erred. He contends codefendants may join anti-
SLAPP motions, citing Barak v. The Quisenberry Law Firm (2006) 135
Cal.App.4th 654, 661 (Barak) and that Siegel’s joinder requests “did not run
afoul” of his agreement not to file anti-SLAPP motions. We disagree.
      Barak does support joinder in certain situations. There, the plaintiff
sued a law firm and its client for malicious prosecution. (Barak, supra, 135
Cal.App.4th at p. 656.) The firm filed an anti-SLAPP motion that the client
joined, the trial court granted it, and the Court of Appeal affirmed. (Id. at
pp. 660-662.) The court rejected the plaintiff’s argument that the joinder was
invalid, explaining that the claim “qualifie[d] for treatment under section
425.16” and the client sought affirmative relief. (Barak, at p. 661; see ibid.
[distinguishing summary judgment, which requires evidence by moving
defendant to trigger response by plaintiff].) But Barak does not support
joinder here. Its reasoning turned on the fact that the client’s joinder request
was sufficient to invoke anti-SLAPP—that is, to have the same effect as an
anti-SLAPP motion. (Barak, at p. 661.) Here, Siegel agreed not to file anti-
SLAPP motions, and then tried to file joinders to achieve the same result. It
is because they are equivalent that the trial court properly rejected them.
F.    Discovery
      Finally, Hall argues the trial court abused its discretion by granting
plaintiffs’ motions to conduct limited discovery prior to the hearing on the



                                       50
anti-SLAPP motion. We again begin with some additional facts. Following
the filing of Hall’s anti-SLAPP motion, Heebner and Nichols moved to lift the
discovery stay, and Balla filed a similar motion. They argued good cause
existed for discovery, as they could establish a prima facie case of defamation
and the evidence they sought to discover was relevant to actual malice. Hall
filed oppositions, disputing the publications were provably false and
contending plaintiffs did not establish they could not get the evidence
elsewhere. The trial judge granted Heebner and Nichols’s motion, stating at
the hearing, “I think when there’s malice, some discovery needs to be done.”
She added that “plaintiff’s discovery in a defamation suit is of prime
importance and . . . the defendant will generally be the principal . . . source of
evidence,” subsequently observing, “[d]on’t you think that there has to be
some discovery as to who Andrew Jones was[?]” The order found that
plaintiffs “demonstrated ‘good cause’ to conduct the subject discovery,
including that this discovery goes to the element of malice.” Hall filed a
petition for writ of mandate with this court, arguing the trial court did not
properly apply the good cause standard. We denied the petition, and the trial
court granted Balla’s similar motion the following month. The order found
that Balla demonstrated good cause, noting that he “submitted sufficient
evidence that the subject communications are provably false and that the
information is not readily available from other sources.”
      As a general rule, discovery is stayed upon the filing of an anti-SLAPP
motion. (§ 425.16, subd. (g).) But the trial court may still “for good cause
shown, . . . order that specified discovery be conducted.” (Ibid.; Mattel, Inc. v.
Luce, Forward, Hamilton & Scripps (2002) 99 Cal.App.4th 1179, 1189-1190.)
In the anti-SLAPP context, “good cause” requires “a showing that the
specified discovery is necessary for the plaintiff to oppose the [anti-SLAPP]



                                        51
motion and is tailored to that end.” (Britts v. Superior Court (2006) 145
Cal.App.4th 1112, 1125.) We review discovery rulings for abuse of discretion.
(Schroeder v. Irvine City Council (2002) 97 Cal.App.4th 174, 191 [in anti-
SLAPP context, reviewing court “may not disturb the trial court’s ruling” on
request for specified discovery “absent an abuse of discretion”].)
      Plaintiffs contend the issue is moot because discovery is over, while
Hall argues we can strike the evidence and should consider the issue even if
moot. The cases cited by Hall involve successful writ petitions challenging
anti-SLAPP discovery. (See Paterno v. Superior Court (2008) 163
Cal.App.4th 1342 and Garment Workers Ctr. v. Sup. Ct. (2004) 117
Cal.App.4th 1156 (Garment Workers).) He cites no authority to support
striking anti-SLAPP evidence after the motion is granted. (Cf. Garment
Workers, at p. 1163 [court could consider limited discovery, if and when it
determined plaintiff could prevail on elements besides actual malice].)
      Assuming the issue were not moot, we would find no abuse of
discretion. Plaintiffs sought discovery on actual malice, which they must
show to prove defamation as public figures. They also narrowly tailored their
requests by seeking the depositions of Hall, Siegel, and a handful of others.
The trial court reasonably found good cause for discovery, noting its
importance in showing actual malice and that the defendant is generally a
primary source of evidence. (See Lafayette Morehouse, Inc. v. Chronicle
Publishing Co. (1995) 37 Cal.App.4th 855, 868 [libel defendant “will generally
be the principal, if not the only, source of evidence” as to whether he “knew
the statement published was false,” or published it “in reckless disregard of
whether the matter was false and defamatory”].)
      Hall disagrees, contending the trial court erred by allowing discovery
before determining whether plaintiffs had established a prima face case of



                                       52
falsity or if they could obtain the information elsewhere, citing Paterno and
Garment Workers. But the court expressly or impliedly found that plaintiffs
made this showing, as reflected in its hearing comments and orders.
Moreover, the finding was sound. As we have already discussed, plaintiffs
introduced sufficient evidence to prove falsity. And with regard to the
additional requirement of actual malice, the discovery that the trial court
permitted yielded evidence only defendants could have provided, such as the

text messages and Hall’s testimony about Andrew Jones.18




18    The cases Hall cites are distinguishable. (See Garment Workers, supra,
117 Cal.App.4th at p. 1162 [defamation lawsuit by corporation against
nonprofit groups; trial court abused discretion by permitting discovery where,
among other things, there were “serious questions” about falsity]; Paterno,
supra, 163 Cal.App.4th at p. 1351 & fn. 4 [publisher suing reporter did not
establish prima facie case of falsity or show information was unavailable
from other sources, such as the reporter’s assistant].)

                                      53
                               DISPOSITION
      The trial court’s order denying Hall’s anti-SLAPP motion against
Heebner and Nichols is affirmed in part and reversed in part. The court shall
vacate the order, and enter a new order (1) granting the anti-SLAPP motion
on the Second Cause of Action (False Light); and (2) denying the anti-SLAPP
motion on all other grounds. The order denying Hall’s anti-SLAPP motion
against Balla, and the joinder and discovery rulings as to both motions, are
affirmed. Plaintiffs shall be awarded their costs on appeal.




                                                                     DATO, J.

WE CONCUR:



McCONNELL, P. J.



AARON, J.




                                      54